Case 7:15-cv-02825-VB-AEK Document 40 Filed 04/19/21 Page 1 of 1

 

 

 

 

 

 

i
i USDC S SDNY
D ry
UNITED STATES DISTRICT COURT ps pecs te ony py
SOUTHERN DISTRICT OF NEW YORK | ne ‘LLY FILED
x ha! oon
MARCUS GREEN, .; Hee */ aati !
Petitioner, : |
ORDER |
v. —_— |
|
|
LETITIA JAMES, ! 15 CV 2825 (VB) |
Respondent. |
oa x

 

On January 12, 2021, the Honorable Andrew E. Krause submitted a Report &
Recommendation to this Court recommending the Court deny petitioner Marcus Green’s petition
for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. #36).

On January 25, 2021, the Court received a letter from petitioner, proceeding pro se and in
forma pauperis. (Doc. #38). Petitioner requested an extension to file objections to the Report &
Recommendation. (Doc. #36). On January 26, 2021, the Court granted petitioner’s request and
extended his time to object to the Report & Recommendation to March 31, 2021. (Doc. #39).

To date, petitioner has not filed objections to the Report & Recommendation.

Accordingly, it is HEREBY ORDERED that petitioner’s deadline to object to the Report
& Recommendation is sua sponte extended to May 19, 2021. If petitioner fails to file
objections to the Report & Recommendation by May 19, 2021, the Court will review the
Report & Recommendation for clear error only.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.
Dated: April 19, 2021

White Plains, NY
SO ORDERED:

Vill

Vincent L, Briccetti
United States District Judge

 

 

I Letitia James, who became the New York State Attorney General on January 1, 2019, is

automatically substituted herein as respondent pursuant to Federal Rule of Civil Procedure 25(d).
The Clerk is ordered to update the caption accordingly.
